*69ORDER
PER CURIAM:
Appellant’s Application for Extraordinary Relief is granted and the cause is remanded to the trial court to vacate the sentence of death and to impose a sentence of life imprisonment based on that court’s finding of ineffective assistance of trial counsel during the penalty stage.
It is ORDERED that any further appeal from the entry of the judgment of sentence, as directed in this Order, is to be taken to the Superior Court pursuant to 42 Pa.C.S.A. § 742, with the time period for such appeal commencing from the trial court’s imposition of the sentence in accordance with paragraph 1 of this Order. The appellant may address in the appeal to the Superior Court those issues which were presented in the initial appeal to this Court and were not considered, as well as any other issues that may be deemed appropriate for review.
LARSEN, J., did not participate in the consideration or decision of this case.